internal_revenue_service number release date index number ----------------------------------------- ------------------------------------ ---------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ telephone number --------------------- refer reply to cc intl b06 plr-140007-08 date february taxpayer parent advisor business date date year year state a state b legend ------------------------------------------- -------------------- --------------------------- -------------------------------------------------------------------- -------- ---------------------------------- ----------------------- --------- --------- -------------- ------------------ dear --------------------- this responds to a date letter submitted on taxpayer’s behalf by advisor requesting a ruling that grants taxpayer an extension of time under sec_301_9100-3 to file form 4876-a in accordance with temp sec_1_921-1t thereby allowing taxpayer to file a form 4876-a that will be treated as timely filed within days after the beginning of its first taxable_year the rulings given in this letter are based on facts and representations submitted by taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of this ruling_request verification of the information representations and other data may be required as part of the audit process plr-140007-08 facts taxpayer is a state a corporation that was incorporated on date taxpayer is wholly owned by parent a state b limited_liability corporation engaged in business taxpayer was formed to act as an interest charge domestic_international_sales_corporation ic- disc on a commission basis for parent since its inception taxpayer has a calendar_year taxable_year advisor has provided tax advisory services to parent for many years in year advisor determined that parent would benefit from forming an ic-disc and parent relied on advisor to establish taxpayer as an ic-disc advisor represents that it is qualified and competent to provide advice on ic-disc issues and that it was aware that parent and taxpayer were relying on it to perform all tasks necessary to qualify taxpayer as an ic- disc for federal tax purposes because parent and taxpayer believed advisor was a competent tax professional qualified to render ic-disc advice they relied on advisors to perform all necessary tasks for taxpayer to qualify as an ic-disc for federal tax purposes however advisor represents that through inadvertence it neither prepared form 4876-a nor advised parent or taxpayer of the requirement to file the form while preparing taxpayer’s form 1120-ic-disc for year advisor realized that the form 4876-a was never filed this occurred after the due_date for the form 4876-a for taxpayer’s first taxable_year advisor informed taxpayer of this issue and shortly thereafter filed this ruling_request on taxpayer’s behalf for an extension of time under sec_301_9100-1 to file the form 4876-a for taxpayer’s first taxable_year beginning date taxpayer represents that it has not been contacted by the irs with respect to its failure_to_file the form 4876-a the period of limitations on assessment under sec_6501 has not expired for taxpayer’s taxable years for which the election is being made or any taxable years that would have been affected by the election had taxpayer made a timely election taxpayer has requested a ruling that grants an extension of time to file form 4876-a so that the form will be treated as timely filed within days after the beginning of its first taxable_year law and analysis sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate plr-140007-08 sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temp sec_1_921-1t provides in part that a corporation electing ic- disc status must file form 4876-a a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interest of the government in the present situation the election described in temp sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted with the ruling_request this office has concluded that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a required by temp sec_1_921-1t such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year beginning date the granting of an extension in this ruling letter is not a determination that taxpayer is plr-140007-08 otherwise eligible to make the election or to claim ic-disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be filed with the form 4876-a this ruling is directed only to the taxpayer that requested it sec_6110 provides that written determinations may not be used or cited as precedent except as expressly provided herein this ruling neither expresses nor implies any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling letter pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely _______________________ christopher j bello chief branch office of associate chief_counsel international cc
